Case 9:20-cv-80141-DLB Document 53 Entered on FLSD Docket 09/23/2020 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA


  LB PHARMA SERVICES, LLC,
                                                      Civil Action No. 9:20-cv-80141-DLB
                           Plaintiff,                 Hon. Dave Lee Brannon
   v.

   KRUNCHCASH, LLC AND JEFFREY
   HACKMAN,

                           Defendants.


              NOTICE OF FILING DECLARATION OF JEFFREY HACKMAN

         Pursuant to this Court’s September 8, 2020 paperless Order [Dkt. No. 51], Defendants file

  the Declaration of Jeffrey Hackman directed to the jurisdictional concerns of this Court. Id.



  Dated: September 23, 2020                                   Respectfully submitted,

                                                       KENNEDY BERG LLP

                                                       By: /s/ Gabriel Berg
                                                       Gabriel Berg
                                                       Pro Hac Vice
                                                       gberg@kennedyberg.com
                                                       401 Broadway, Suite 1900
                                                       New York, NY 10013
                                                       Telephone: (212) 899-3400
                                                       Facsimile: (212) 899-3401
                                                       gberg@kennedyberg.com

                                                       Counsel for Plaintiff KrunchCash LLC and
                                                       Jeffrey Hackman
Case 9:20-cv-80141-DLB Document 53 Entered on FLSD Docket 09/23/2020 Page 2 of 3




                                          PALM LAW PARTNERS, P.A.


                                          By: /s/ Craig M. Oberweger
                                          Craig M. Oberweger (FBN 075076)
                                          2101 NW Corporate Blvd.
                                          Suite 410
                                          Boca Raton, FL 33431
                                          Telephone: (800) 520-2052
                                          Facsimile: (561) 405-3158
                                          craig@palmlawpartners.com
Case 9:20-cv-80141-DLB Document 53 Entered on FLSD Docket 09/23/2020 Page 3 of 3




                                    CERTIFICATE OF SERVICE
          I hereby certify that the foregoing document was served by CM/ECF to all parties

  registered to receive electronic notices of filing in this case.



  Dated: September 23, 2020                               /s/ Craig M. Oberweger
                                                          Craig M. Oberweger (FBN 075076)
